Title: To George Washington from Charles Pinckney, 18 August 1791
From: Pinckney, Charles
To: Washington, George

 
(Duplicate) 
Dear SirCharleston [S.C.] 18th August 1791.   I am much pleased to find by our last vessels from Philadelphia that you are safely arrived & escaped the dangers which might have been expected from a tour of such length & at so hot a season—hearing after you left us that it was your intention to have taken Ninety Six in your Route from Augusta & that you could not be at Columbia before the 25th I postponed setting out for that place until the twenty first & arrived there the morning after you left it—I regretted very much missing you by a single day as it was my wish to have seen you there & to have accompanied you to Camden—I hope you found Mrs Washington & your friends well & that your tour has given you a favorable opinion of the States you have passed through.
Mr Rutledge our Chief Justice was extremely sorry that from the necessary avocations of his Office he was absent—I once took the liberty of mentioning to you our wish that his vacancy might be filled up by some Gentleman from this State but as there does not appear a disposition in those Gentlemen whom you have been the best acquainted with to accept—& as my having mentioned it may perhaps be in some measure the means of your wish to confine it to this State—it is proper in me to say that I am sure any Gentleman that may be appointed from either of the Southern States will be perfectly agreeable to us.
The Excise Law has at length began to operate—The interior parts of the Country are in a great degree at present opposed to it but when they reflect how necessary it was for Congress after having assumed the State debts to provide every mode in their power which would enable them to avoid direct taxation & how advantageously this tax must operate in favour of this State as the northern States will pay infinitely more towards it than we shall I trust their fears will be quieted & they will consider it as an unavoidable measure.
The great misfortune of this country & indeed of every part of the United States at this time is the Depreciation of property arising from the too great scarcity of a circulating medium—the Establishment of a national Bank & the consequent increase of

money arising from the circulation of their Bills will I hope remove this inconvenience—the Objections on account of its unconstitutionality being done away I apprehend the evils which were feared from it to the agricultural interest will be discovered to have been visionary & that it will be found our Commerce & Agriculture are happily so firmly united that an Institution which is of service to the one can never fail to encourage & indeed to promote the other—I wish sincerely that this City may have a Bran⟨ch⟩ of it—in point of Commercial consequence it certainly is entitled to one for I believe with respect to the Sterling value of our own productions this State will in all probability have a right to be considered among the first in the Union—perhaps the very first.
I have already I believe personally mentioned the great inconvenience the people of this & the neighbouring State labour under in having so near a receptacle for their fugitive Offenders, Debtors, & even Slaves at St Augustine—the great number of people some of them of large fortunes who have secretly removed themselves to that place with their properties—the number of Negroes who have been countenanced there & the ready Asylum which it affords to those who fly from the public Justice of their Country render it particularly injurious to the States which are near it.
Conceiving it to be of great importance that an attempt should be made to put a Stop to so growing an evil—the Attorney General of this State has had a Bill of Indictment found against two very notorious Offenders who have taken refuge there & officially applied to me to make a demand for their delivery in order that they may be brought to trial here—In consequence thereof I have transmitted to the Attorney General a copy of the inclosed Letter for the purpose of being sent to St Augustine—I do not suppose the Governour will consider himself authorised to deliver the fugitives; but it may in its event be useful by leading to the establishment of instructions which may authorise him in future to do so & may hold out an idea to offenders that the justice of their Country will pursue them as far as it possibly can.
I inclose you a Copy of a Proclamation of the Governour of East Florida & as the arrival of a Spanish Minister, at Philadelphia makes it probable that some arrangements may be established

between the United States & the Court of Spain I thought this the proper time to make the communications I have the honour to submit.
I shall certainly attend to your request respecting the plants & seeds you wish sent from hence at the proper season & have the Honour to remain with esteem & regard Dear Sir much obliged yours truly

Charles Pinckney

